In an action for a divorce and ancillary relief, the former husband appeals, as limited by his notice of appeal and brief, from stated portions of a judgment of the Supreme Court, Kings County (Krauss, J.), dated December 27, 2006, which, upon a decision of the same court dated October 16, 2006, made after a nonjury trial, inter alia, awarded the former wife a distributive award in the sum of $36,233.45.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
In reviewing a determination as to equitable distribution, the trial court’s assessment of the credibility of witnesses is afforded great weight on appeal (see Grasso v Grasso, 47 AD3d 762, 764 [2008]). Moreover, trial courts are vested with broad discretion in determining distributive awards (see Saleh v Saleh, 40 AD3d 617, 618 [2007]; Shifer v Shifer, 27 AD3d 549 [2006]; Sebag v Sebag, 294 AD2d 560 [2002]; Oster v Goldberg, 226 AD2d 515 [1996]).
Upon consideration of each party’s credibility and the particular facts presented in this case, we perceive no basis for disturbing the trial court’s determination regarding the equitable distribution of the parties’ property, as the trial court providently exercised its discretion. In particular, we agree with *392the trial court that the former wife’s testimony regarding the former husband’s international wire transfers of marital assets was credible, while the former husband’s explanation of the wire transfers, which he admitted that he executed, was not credible.
The parties’ remaining contentions either involve matter dehors the record or are without merit. Spolzino, J.E, Santucci, Leventhal and Chambers, JJ., concur.